Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-27 are pending in this application and have been examined in response to application communication filed on 10/27/2022.

This application is a CON of 16/434,747 06/07/2019 PAT 11379071
16/434,747 is a CON of 15/425,273 02/06/2017 PAT 10379714
15/425,273 is a CON of 14/838,235 08/27/2015 PAT 9575591
14/838,235 has PRO 62/129,818 03/07/2015
14/838,235 has PRO 62/044,894 09/02/2014

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable by Jacobs et al. (US 2015/0286391 A1) in view of Beith (US 2007/0202925 A1).

As to INDEPENDENT claim 1, Jacobs discloses an electronic device, comprising: a touch-sensitive display ([0033]; a touch screen is disclosed); 
one or more processors; a memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors ([0113]), the one or more programs including instructions for: receiving an alert ([0102]; an alert is received);
after receiving the alert, displaying a notification corresponding to the alert ([0102]; a notification is displayed); 
while displaying the notification corresponding to the alert, receiving user input; in response to receiving the user input, displaying a user interface that includes a user interface object that corresponds to an option for performing an action related to the alert; detecting a selection of the user interface object that corresponds to the option for performing the action related to the alert (fig.12; [0088]; an action is performed based on the user selected user interface response object); and 
[after] detecting the selection of the user interface object that corresponds to the option for performing the action related to the alert, displaying a clock face (fig.22, fig.24A; [0047], [0078], [0112]; after a selected action is performed, a default clock face screen is displayed in response to receipt of a suitable interaction).  Jacobs does not expressly disclose the suitable interaction of displaying a default clock face screen is performed in response to detecting the selection of the user interface object
In the same field of endeavor, Beith discloses displaying the [home screen] is performed in response to detecting the selection of the user interface object (fig.3, [0066]; an actionable object is provided to allow the user to exit back the home screen)
It would have been obvious to one of ordinary skill in the art, having the teaching of Jacobs and Beith before him prior to the effective filling date, to modify the small form device navigation interface taught by Jacobs to include an actionable notification object taught by Beith with the motivation being to acknowledge user actions and return to a default screen (Beith, [0015]).

As to claim 2, the prior art as combined discloses wherein the alert comprises a text message (Jacobs, [0102]; a text notification is displayed).

As to claim 3, the prior art as combined discloses wherein the option for performing an action related to the alert includes an option to reply to the text message (Jacobs, [0092]; user can choose to reply the text msg).

As to claim 6, the prior art as combined discloses wherein the action related to the alert includes a dismiss action (Jacobs, fig.12; the user can select a negative action).

As to claim 7, the prior art as combined discloses wherein displaying the clock face is performed after a predetermined time interval (Jacobs,fig.22; [0078]; the default screen is displayed after a predetermined time duration).

As to claim 8, the prior art as combined discloses wherein displaying the clock face is performed (Beith, [0066]; the default/home screen is displayed in response to a suitable user interaction).

As to claim 9, see rationale addressed in the rejection of claim 8 above.

As to INDEPENDENT claim 10, see rationale addressed in the rejection of claim 1 above.
As to claim 11, see rationale addressed in the rejection of claim 2 above.
As to claim 12, see rationale addressed in the rejection of claim 3 above.
As to claim 15, see rationale addressed in the rejection of claim 6 above.
As to claim 16 see rationale addressed in the rejection of claim 7 above.
As to claim 17, see rationale addressed in the rejection of claim 8 above.
As to claim 18, see rationale addressed in the rejection of claim 8 above.

As to INDEPENDENT claim 19, see rationale addressed in the rejection of claim 1 above.
As to claim 20, see rationale addressed in the rejection of claim 2 above.
As to claim 21, see rationale addressed in the rejection of claim 3 above.
As to claim 24, see rationale addressed in the rejection of claim 6 above.
As to claim 25 see rationale addressed in the rejection of claim 7 above.
As to claim 26, see rationale addressed in the rejection of claim 8 above.
As to claim 27, see rationale addressed in the rejection of claim 8 above.


Claims 4-5, 13-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs-Beith in view of Ebersman et al. (US 2015/0220774 A1).

As to claim 4, the prior art as combined does not expressly disclose wherein the option to reply to the text message includes an option to select a predefined response.
In the same field of endeavor, Ebersman discloses an option to select a predefined response (fig.1C; predefined faces are selectable).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Ebersman before him prior to the effective filling date, to modify the small form device navigation interface taught by the prior art as combined to include predefined response taught by Ebersman with the motivation being to provide expression shortcuts to the user.
	
As to claim 5, the prior art as combined does not expressly disclose wherein the option to reply to the text message includes one or more of an option to select an emoji or an option to dictate a response. 
In the same field of endeavor, Ebersman discloses one or more of an option to select an emoji or an option to dictate a response (fig.1C; predefined faces are selectable).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Ebersman before him prior to the effective filling date, to modify the small form device navigation interface taught by the prior art as combined to include predefined response taught by Ebersman with the motivation being to provide expression shortcuts to the user.

As to claim 13, see rationale addressed in the rejection of claim 4 above.
As to claim 14, see rationale addressed in the rejection of claim 5 above.
As to claim 22, see rationale addressed in the rejection of claim 4 above.
As to claim 23, see rationale addressed in the rejection of claim 5 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173